Title: To John Adams from F. & A. Dubbeldemuts, 17 June 1781
From: Dubbeldemuts, F. & A. (business)
To: Adams, John



Monseigneùr
Rotterdam ce 17 Juin 1781

Noùs sommes interressés dans ùn navire et Cargaison dont cÿ inclùs l’information, la qùelle noùs prennons la liberté de Voùs envoÿer avec prieres de la voùloir examiner et noùs notter en même tems vos conseils, s’il ÿ aùra qùelqùe possibilité poùr obtenir le domage; noùs voùs prions d’excùser les peinès.
Divers de nos amis sont interrés dans les navires et Cargaisons, amenés à Brest et il ÿ en a aùssÿ, qùi doivent recevoir des marchandises poùr Compte Americain, aùserions noùs prendre la liberté de voùs envoÿer ùn de nos particùliers amis, poùr avoir l’honneùr de voùs entretenir; ne prennez pas de maùvaise part la liberté, disposez en toùtes occasions de ceùx, qùi ont l’honneùr d’etre avec toùte l’estime possible Monseigneùr, V t H & t. O. Serviteùrs

F & A Dubbeldemuts

